Case 1:20-cv-03172-WJM-STV Document 75 Filed 03/04/21 USDC Colorado Page 1 of 18




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

   Civil Action No. 20-cv-3172-WJM-STV

   LAURA CURTIN and
   CHARLES CURTIN,

          Plaintiffs,

   v.

   ETHICON, INC., and
   JOHNSON & JOHNSON,

          Defendants.


    ORDER GRANTING ETHICON’S MOTION FOR PARTIAL SUMMARY JUDGMENT


          This product liability action was transferred to this Court from a multi-district

   litigation (“MDL”) proceeding in the United States District Court for the Southern District

   of West Virginia. In re Ethicon, Inc. Pelvic Repair Systems Products Liability Litigation,

   No. 2:12-md-2327 (S.D. W. Va.). The MDL involves claims of harm resulting from

   implantation of various polypropylene-based mesh products.

          Before the Court is Defendants Ethicon, Inc. and Johnson & Johnson’s (jointly,

   “Ethicon”) Motion for Partial Summary Judgment (“Motion for Partial Summary

   Judgment”). (ECF No. 26.) Plaintiffs Laura Curtin and Charles Curtin (jointly,

   “Plaintiffs”) responded in opposition. (ECF No. 30.) Ethicon filed no reply. With the

   Court’s permission (ECF No. 70), Ethicon filed a Supplement to Motion for Partial

   Summary Judgment (the “Supplement”) (ECF No. 71), to which Plaintiffs responded in

   opposition (ECF No. 73). For the following reasons, the Motion for Partial Summary
Case 1:20-cv-03172-WJM-STV Document 75 Filed 03/04/21 USDC Colorado Page 2 of 18




   Judgment is granted.

                                    I. STANDARD OF REVIEW

          Summary judgment is warranted under Federal Rule of Civil Procedure 56 “if the

   movant shows that there is no genuine dispute as to any material fact and the movant is

   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v.

   Liberty Lobby, Inc., 477 U.S. 242, 248–50 (1986). A fact is “material” if, under the

   relevant substantive law, it is essential to proper disposition of the claim. Wright v.

   Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001). An issue is “genuine” if

   the evidence is such that it might lead a reasonable trier of fact to return a verdict for the

   nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir. 1997).

          In analyzing a motion for summary judgment, a court must view the evidence and

   all reasonable inferences therefrom in the light most favorable to the nonmoving party.

   Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing Matsushita

   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). In addition, the

   Court must resolve factual ambiguities against the moving party, thus favoring the right

   to a trial. See Houston v. Nat’l Gen. Ins. Co., 817 F.2d 83, 85 (10th Cir. 1987).

                                         II. BACKGROUND 1

          Plaintiffs resided in Colorado from 1994 until 2013, when they relocated to North

   Carolina for approximately three years. (ECF No. 27 at 2 ¶ 3; ECF No. 30 at 3 ¶ 3.)

   Plaintiffs were then transferred to Arizona for six months by Mr. Curtin’s employer. (Id.)


          1
             The following factual summary is based on the parties’ briefs on the Motion for Partial
   Summary Judgment and the Supplement and documents submitted in support thereof. These
   facts are undisputed unless attributed to a party or source. All citations to docketed materials
   are to the page number in the CM/ECF header, which sometimes differs from a document’s
   internal pagination.



                                                   2
Case 1:20-cv-03172-WJM-STV Document 75 Filed 03/04/21 USDC Colorado Page 3 of 18




   They have resided in Colorado since returning in 2016. (Id.) Ms. Curtin has received

   mesh-related medical care and treatment in Colorado, North Carolina, and Arizona.

   (ECF No. 27 at 2 ¶ 4; ECF No. 30 at 3 ¶ 4.)

         On May 2, 2006, Ms. Curtin underwent implantation of tension-free vaginal tape

   (“TVT”) for treatment of stress urinary incontinence (“SUI”) performed by Dr. James

   Simon in Colorado Springs, Colorado. (ECF No. 27 at 2 ¶ 1; ECF No. 30 at 2 ¶ 1.) Ms.

   Curtin underwent surgery to remove the TVT on December 20, 2013 in Aurora,

   Colorado. (ECF No. 27 at 2 ¶ 2; ECF No. 30 at 2 ¶ 2.) Ms. Curtin denies that the

   surgery was successful, rectified her mesh-related injuries, or removed all of Ethicon’s

   mesh product and/or eroded particles from her body. (ECF No. 30 at 2 ¶ 2.)

         Ms. Curtin alleges she experienced the following injuries as a result of her TVT:

   mesh exposure, vaginal pain, pain with intercourse, bleeding, infection, vaginal scarring,

   urinary problems, and recurrence of her SUI. (ECF No. 71 at 2 ¶ 2; ECF No. 73 at 2 ¶

   2.) Ms. Curtin states that she has also experienced bowel obstruction, chronic

   constipation, chronic diarrhea, hernias, chronic bladder infections, and digestive

   problems with bowel control and constipation. (ECF No. 73 at 2 ¶ 2 (citing ECF No. 71-

   1 at 10–13).)

         The parties dispute Dr. Simon’s awareness of the risks of TVT before he

   implanted the device in Ms. Curtin. (ECF No. 71 at 3 ¶ 3; ECF No. 2 ¶ 3.) The parties

   dispute whether Dr. Simon knew at the time of Ms. Curtin’s surgery that the risks could

   be temporary or chronic, and mild, moderate, or severe. (ECF No. 71 at 3 ¶ 4; ECF No.

   73 at 3 ¶ 4.) The parties dispute Dr. Simon’s review of the TVT’s Instructions for Use

   (“IFU”) before implanting the device in Ms. Curtin. (ECF No. 71 at 3 ¶ 5; ECF No. 73 at




                                                 3
Case 1:20-cv-03172-WJM-STV Document 75 Filed 03/04/21 USDC Colorado Page 4 of 18




   3–4 ¶ 5.) The parties dispute the bases of Dr. Simon’s informed-consent process.

   (ECF No. 71 at 4 ¶ 6; ECF No. 73 at 4–6 ¶ 6.) The parties dispute Dr. Simon’s reliance

   on the IFU. (ECF No. 71 at 4 ¶ 7; ECF No. 73 at 6–7 ¶ 7.) The parties dispute whether

   Dr. Simon’s decision to prescribe the TVT for Ms. Curtin would have changed had he

   been given different or stronger warnings in the IFU. (ECF No. 71 at 4 ¶ 8; ECF No. 73

   at 7 ¶ 8.) The parties dispute whether Dr. Simon continues to believe the TVT was a

   safe and effective treatment for Ms. Curtin, even with the knowledge that he has today.

   (ECF No. 71 at 4 ¶ 9; ECF No. 73 at 7–8 ¶ 9.)

          Plaintiffs directly filed suit in the MDL on July 9, 2014. (ECF No. 27 at 2–3 ¶ 5;

   ECF No. 30 at 3 ¶ 5.) They amended their complaint on February 3, 2015. (Id.) In the

   First Amended Short Form Complaint, Plaintiffs assert the following claims: Negligence

   (Count I); Strict Liability – Manufacturing Defect (Count II); Strict Liability – Failure to

   Warn (Count III); Strict Liability – Defective Product (Count IV); Strict Liability – Design

   Defect (Count V); Common Law Fraud (Count VI); Fraudulent Concealment (Count VII);

   Constructive Fraud (Count VIII); Negligent Misrepresentation (Count IX); Negligent

   Infliction of Emotional Distress (Count X); Breach of Express Warranty (Count XI);

   Breach of Implied Warranty (Count XII); Violation of Consumer Protection Laws (Count

   XIII); Gross Negligence (Count XIV); Unjust Enrichment (Count XV); Loss of Consortium

   (Count XVI); Punitive Damages (Count XVII); and Discovery Rule and Tolling (Count

   XVIII). (Id.)

          On August 9, 2019, Ethicon filed the Motion for Partial Summary Judgment in the

   MDL. (ECF No. 26.) On August 28, 2019, Plaintiffs filed the response. (ECF No. 30.)

   The parties filed supplemental briefing. (ECF Nos. 71, 73.) This case was transferred




                                                  4
Case 1:20-cv-03172-WJM-STV Document 75 Filed 03/04/21 USDC Colorado Page 5 of 18




   from the MDL to the District of Colorado on October 9, 2020 (ECF No. 32), and was

   assigned to the undersigned on November 10, 2020. (ECF No. 56.)

                                     III. CHOICE OF LAW

         The parties agree that for cases filed directly in the MDL, “the choice of law that

   applies is the place where the plaintiff was implanted with the product.” Belanger v.

   Ethicon, Inc., 2014 WL 346717, at *7 (S.D. W. Va. Jan. 30, 2014); (ECF No. 27 at 3–4;

   ECF No. 30 at 4). Colorado applies the “most significant relationship” test found in

   Sections 6 and 145 of the Restatement (Second) of Conflicts of Law in tort actions. See

   Elvig v. Nintendo of Am., Inc., 696 F. Supp. 2d 1207, 1210 (D. Colo. 2010) (citations

   omitted). As the place of Ms. Curtin’s residence and the state where her injuries

   occurred, Colorado has the most significant relationship to this case. See, e.g.,

   Caldwell v. Geico Gen. Ins. Co., 2010 WL 865773, at *9 (D. Colo. Mar. 8, 2010); see

   also Bellew v. Ethicon, Inc., 2014 WL 6886129, at *2 (S.D. W. Va. Nov. 24, 2014).

                                        IV. ANALYSIS

         As a threshold matter, Plaintiffs have withdrawn the following claims: Strict

   Liability – Manufacturing Defect (Count II); Common Law Fraud (Count VI); Fraudulent

   Concealment (Count VII); Constructive Fraud (Count VIII); Negligent Misrepresentation

   (Count IX); Breach of Express Warranty (Count XI); Breach of Implied Warranty (Count

   XII); and Unjust Enrichment (Count XV). (ECF No. 30 at 16.) The Court will not

   address Ethicon’s arguments regarding these withdrawn claims. Accordingly, Ethicon’s

   Motion for Partial Summary Judgment is granted as to these claims.

   A.    Claims related to Manufacturing Defect - (Negligence (to the extent based
         on negligent manufacturing defect (Count I), Strict Liability – Manufacturing
         Defect (Count II), Negligent Infliction of Emotional Distress (to the extent
         based on negligent manufacturing defect (Count X), and Gross Negligence



                                               5
Case 1:20-cv-03172-WJM-STV Document 75 Filed 03/04/21 USDC Colorado Page 6 of 18




          (to the extent based on negligent manufacturing defect (Count XIV))

          Ethicon argues that Plaintiffs have “no evidence that the product implanted in Ms.

   Curtin deviated from Ethicon’s manufacturing specifications.” (ECF No. 27 at 4.) In

   addition, Ethicon argues that “no expert for Plaintiffs has opined that a deviation from

   the manufacturer specifications caused an injury to Ms. Curtin.” (Id.) As such, Ethicon

   argues that “all claims asserting manufacturing defect claim (Counts I, II, X, and XIV)

   should be dismissed.” (Id.) In the Supplement, Ethicon further clarifies that its request

   for dismissal of these claims is limited to the extent they are based on an alleged

   negligent manufacturing defect. (ECF No. 71 at 1–2.)

          In response, Plaintiffs acknowledge that they have withdrawn their claim for Strict

   Liability – Manufacturing Defect (Count II). (ECF No. 30 at 5.) Nevertheless, Plaintiffs

   point out that on this issue, Ethicon’s motion is limited to the manufacturing defect

   aspect of the remaining negligence-based claims. To that end, Plaintiffs argue that

   genuine issues of material fact remain as to each of their negligence-based claims,

   including those for design defect and failure to warn. In their response to the

   Supplement, Plaintiffs do not contest Ethicon’s characterization that the specified

   negligence-based claims should be dismissed to the extent they are based on a theory

   of negligent manufacturing defect. (See generally ECF No. 73.)

          Accordingly, the Court will grant summary judgment in favor of Ethicon on the

   following claims, to the extent they are based on a theory of negligent manufacturing

   defect: Negligence (Count I), Negligent Infliction of Emotional Distress (Count X), and

   Gross Negligence (Count XIV). Otherwise, these claims remain pending, as Ethicon

   moved for summary judgment only to the extent these claims are based on negligent

   manufacturing defect. As noted above, Plaintiffs have withdrawn their claim for Strict


                                                6
Case 1:20-cv-03172-WJM-STV Document 75 Filed 03/04/21 USDC Colorado Page 7 of 18




   Liability – Manufacturing Defect (Count II) (ECF No. 30 at 16), and thus the Court will

   grant summary judgment in favor of Ethicon on this claim.

   B.     Strict Liability – Defective Product (Count IV)

          Ethicon argues that Colorado law does not provide a cause of action for strict

   liability based on “defective product.” (ECF No. 27 at 5.) Instead, in Colorado, strict

   liability claims may be based on design defects, manufacturing defects, or failure to

   warn. See Camacho v. Honda Motor Co., 741 P.2d 1240, 1247 (Colo. 1987) (“A

   product may be unreasonably dangerous due to a manufacturing defect, a design

   defect or a failure to warn.”).

          Plaintiffs do not address this argument in their response brief, but curiously, this

   claim is not included among those claims Plaintiffs have voluntarily withdrawn. (See

   generally ECF No. 30.)

          In the Supplement, Ethicon states that “Plaintiffs conceded that Ethicon was

   entitled to summary judgment on all of these claims [included in the list is Strict Liability

   – Defective Product (Count IV)] except the claim for violation of consumer protection

   laws (Count XIII).” (ECF No. 71 at 1–2.) Neither in their response to the Supplement,

   or indeed in any other filing with this Court, do Plaintiffs contest Ethicon’s

   characterization of their position on this claim. This buttresses the Court’s

   determination that Plaintiffs do not intend to proceed with this claim and that its

   dismissal is warranted. (See ECF No. 73.)

          Accordingly, the Court will grant summary judgment in favor of Ethicon as to

   Plaintiffs’ Strict Liability – Defective Product claim. See Adler, 144 F.3d at 672 (10th Cir.

   1998) (a court is not obligated “make a party’s case for it”).




                                                 7
Case 1:20-cv-03172-WJM-STV Document 75 Filed 03/04/21 USDC Colorado Page 8 of 18




   C.     Strict Liability – Failure to Warn (Count III) and Negligence (to the extent
          based on failure to warn (Count I))

          Under Colorado law, “a failure to warn adequately can render a product, which is

   otherwise free of defect, defective for purposes of strict liability recovery.” Carver v. Am.

   Med. Sys. Inc., 2020 WL 8258217, at *2 (D. Colo. May 18, 2020) (quoting O’Connell v.

   Biomet, Inc., 250 P.3d 1278, 1280 (Colo. App. 2010)). To succeed on a failure to warn

   claim, the plaintiff bears the burden to prove that the manufacturer of the product gave

   (1) an inadequate warning of the danger (2) that caused the injury at issue. Id. In the

   medical context, the manufacturer’s duty to warn runs to the prescribing physician or

   nurse practitioner, not the patient, to warn “of any potential dangers that may result from

   the drug’s [or device’s] use.” Id. This is because “the physician is trained to assess the

   risks and benefits of the drug [or device] as applied clinically to a particular patient.” Id.

   This is known as the learned intermediary doctrine.

          Even when instructions or warnings are inadequate, the doctrine still can come

   into play on the causation prong of the claim if the evidence shows that proper warnings

   would not have changed the course of treatment. Id. As the Fifth Circuit has explained,

   “if . . . the physician was aware of the possible risks involved in the use of the product

   but decided to use it anyway, the adequacy of the warning is not a producing cause of

   the injury and the plaintiff’s recovery must be denied.” Id. (internal quotation marks

   omitted) (quoting Ackermann v. Wyeth Pharm., 526 F.3d 203, 208 (5th Cir. 2008)); see

   also Thom v. Bristol-Myers Squibb Co., 353 F.3d 848, 853 (10th Cir. 2003) (following

   the Fifth Circuit’s approach to the learned intermediary doctrine); Lynch v. Olympus

   Am., Inc., 2019 WL 2372841, at *14 (D. Colo. June 5, 2019) (applying Ackermann to a

   failure to warn claim arising under Colorado law). And importantly, “even if the



                                                 8
Case 1:20-cv-03172-WJM-STV Document 75 Filed 03/04/21 USDC Colorado Page 9 of 18




   physician is not aware of a risk, the plaintiff must show that a proper warning would

   have changed the decision of the treating physician, i.e., that but for the inadequate

   warning, the treating physician would have not used or prescribed the product.” Id.

   (internal quotation marks omitted). To survive a motion for summary judgment in a

   medical failure to warn case, then, a plaintiff must demonstrate both the inadequacy of

   the warning given to the physician and that this inadequacy caused the physician to

   prescribe the device at issue.

          Although there is a distinction between claims for negligence and strict liability

   based on failure to warn, the same evidence will frequently be used to establish both

   claims. Bond v. E.I. DuPont De Nemours & Co., 868 P.2d 1114, 1120 (Colo. App.

   1993) (citation omitted). Despite the theoretical differences between the two claims,

   “Colorado caselaw . . . suggests that there need not be a rigid distinction between

   negligence and strict liability failure to warn concepts.” Perlmutter v. U.S. Gypsum Co.,

   54 F.3d 659, 663 (10th Cir. 1995) (citation omitted). “[T]he reasons which impose a

   duty to warn under [strict liability] also exist where the claim is based on negligence and,

   generally, the law applicable to warnings under [strict liability] are instructive in

   negligence cases as well.” Id.

          Ethicon argues that Plaintiffs’ failure to warn claim fails for lack of proximate

   causation. (ECF No. 71 at 4.) Ethicon points out that Dr. Simon testified that before

   implanting the TVT in Ms. Curtin, he was aware of every risk of complication that

   Plaintiffs allege Ms. Curtin has experienced, and therefore, Plaintiffs cannot show that

   Ethicon’s allegedly deficient warnings caused her injuries. (Id. at 6–7.) In addition,

   Ethicon argues that Plaintiffs’ failure to warn claims fail because Dr. Simon did not rely




                                                  9
Case 1:20-cv-03172-WJM-STV Document 75 Filed 03/04/21 USDC Colorado Page 10 of 18




   on the TVT IFU. (Id. at 7.) Finally, according to Ethicon, different warnings would not

   have changed Dr. Simon’s prescribing decision. (Id. at 8–9.)

          The Court agrees. In this case, any inadequate warning in the TVT IFU was not

   the proximate cause of Ms. Curtin’s alleged injuries. First, Dr. Simon testified that in

   2006, when he implanted the mesh in Ms. Curtin, he was aware of the risks associated

   with mesh SUI surgery, including mesh exposure, vaginal pain, pain with intercourse,

   bleeding, infection, vaginal scarring, urinary problems, and recurrence of SUI. (ECF No.

   71 at 6; ECF No. 71-3 at 20–21.) These are the injuries Ms. Curtin has allegedly

   suffered. (ECF No. 71 at 2 ¶ 2; ECF No. 73 at 2 ¶ 3 2.) In addition, Dr. Simon testified

   that knew these risks could be temporary or chronic, and that they could be mild,

   moderate, or severe. (ECF No. 71-3 at 21.)

          Further, Dr. Simon testified:

                  Q. We’ll call it the IFU or Information—Instructions For Use,
                  I’m sorry. And on the bottom, I'll represent to you that this is
                  dated 10 of 2004.

                  A. I could have probably read it back then.

                  ...

                  A. I—I—I could have probably read it back then.

                  Q. Doctor, would the IFU, what—I’ll refer to this document as
                  the Instructions For Use or IFU.

                  ...

                  Q. Would this have been something that you would have

          2
            Ms. Curtin also allegedly experienced bowel obstruction, chronic constipation, chronic
   diarrhea, hernias, chronic bladder infections, and digestive problems with bowel control and
   constipation. (ECF No. 73 at 2 ¶ 3.) However, neither party addresses these physical ailments
   in the context of the failure to warn claim. Thus, the Court limits its discussion to those risks the
   parties address.



                                                    10
Case 1:20-cv-03172-WJM-STV Document 75 Filed 03/04/21 USDC Colorado Page 11 of 18




              reviewed prior to your implanting the TVT in Ms. Curtin in
              2006?

              A. Now, with each device?

              Q. I’ll start with is it something you would have reviewed at
              any point in time before implanting the device in Ms. Curtin?

              A. Well, we’d be—this isn’t something required that you look
              at. But given that the person who wrote the device, of how
              to write it, no, I wouldn’t have looked at the product review
              device that comes in the box with it.

              ...

              Q. So it’s not something you would have reviewed?

              A. No.

              Q. Okay. Not something you would have relied upon in
              your—

              A. No.

              Q. —informed consent process—

              A. No.

              Q. —with Ms. Curtin?

              ...

              A. We were—I was teaching this for a couple years, so this
              is . . .

              Q. Not something that you would have shared with Ms.
              Curtin?

              ...

              A. No.

              Q. Is it fair that your informed consent process with Ms.
              Curtin was informed by your experience, training, and your
              review of the medical literature?




                                           11
Case 1:20-cv-03172-WJM-STV Document 75 Filed 03/04/21 USDC Colorado Page 12 of 18




                 A: Yes.

                 ...

                 Q. If all of the potential risks that were listed under the
                 “Mesh” column on Exhibit 5 that we looked at previously, if
                 all of those potential risks were included in the IFU, would
                 that have changed your decision to—

                 A. No.

                 Q. —to use the TVT device?

                 A. No.

                 Q. And is it fair that you didn’t rely on the actual words of the
                 IFU in recommending the TVT for Ms. Curtin?

                 A. True.

   (ECF No. 71-3 at 21–22.)

          Dr. Simon’s testimony shows that he did not consult the IFU to obtain information

   about the risks of implanting the TVT device in Ms. Curtin. Instead, the evidence shows

   that he relied on his experience, training, and his review of the medical literature. He

   states that he did not rely on the IFU in his informed consent process with Ms. Curtin.

   Therefore, because Dr. Simon testified that he did not rely on the IFU, Plaintiffs’ failure

   to warn claims fail as a matter of law. See Marie Renteria v. Ethicon, Inc., 2020 WL

   7414744, at *7 (C.D. Cal. Nov. 18, 2020) (failure to warn and fraud-based claims fail

   where doctor testified she did not rely on manufacturer’s product warnings); Sharp v.

   Ethicon, Inc., 2020 WL 1434566, at *4 (W.D. Ark. Mar. 24, 2020) (doctor testified that he

   did not rely on the IFU in making the decision to prescribe TVT-O to plaintiff).

          Plaintiffs argue that a genuine dispute of material fact nonetheless exists

   because Dr. Simon testified that he “probably did read the IFU around 2004,” before he




                                                12
Case 1:20-cv-03172-WJM-STV Document 75 Filed 03/04/21 USDC Colorado Page 13 of 18




   began treating Ms. Curtin for urinary incontinence. (ECF No. 73 at 9.) But this

   contention fails given that Dr. Simon also testified that he did not rely on the IFU in the

   informed consent process, a critical fact which most certainly breaks the chain of

   proximate causation.

          Further, Plaintiffs argue that Ethicon failed to warn Dr. Simon of the tendency of

   the TVT implant to shrink and degrade over time and that the mesh might have to be

   completely removed. (Id.) Plaintiffs also argue that Ethicon ignores Dr. Simon’s

   testimony that he relied on the manufacturer’s representatives to educate and inform

   him of new information regarding the TVT. 3 (Id. at 10.) They reason that even if Dr.

   Simon did not rely on the IFU, the Court should still find that Ethicon could have

   provided an adequate warning through their representatives on whom Dr. Simon relied.

   (Id.) Notably, however, Plaintiffs cite to no case law involving the breach of a duty to

   warn by medical device company agents where that company has also issued written

   warnings like the TVT IFU.

          Plaintiffs in other pelvic mesh litigation have made arguments similar to Plaintiffs’,

   but those arguments have been rejected. In Cutter v. Ethicon, 2020 WL 109809, at * 8

   (E.D. Ky. Jan. 9, 2020), the court considered a similar argument and concluded that

   “even assuming Ethicon agents’ failure to warn implanting doctors could be the sole

   basis of [the failure to warn claim], the undisputed facts of this case indicate that such a

   failure would not satisfy the claim’s proximate cause element.” There, the doctor

   testified that he knew the risks of the mesh surgery prior to implantation. Id. As the

   plaintiffs contended, the doctor agreed he would have considered and communicated

          3
             Plaintiffs repeatedly refer to the device as “TVM” (see, e.g., ECF No. 73 at 10), though
   the First Amended Short Form Complaint refers to the product as “TVT.”



                                                   13
Case 1:20-cv-03172-WJM-STV Document 75 Filed 03/04/21 USDC Colorado Page 14 of 18




   the device’s contraindication for sexually active women had preceptors or Ethicon

   representatives provided such information. Id. But the doctor nevertheless insisted that

   his knowledge of Prolift implant risks in 2016, long after the plaintiff’s complications

   arose, did not change his opinion that the Prolift device was safe and effective for the

   treatment of pelvic organ prolapse in women in 2006. Id. The doctor continued to

   believe that the benefits outweighed the risks and that the device had generally

   improved patients’ quality of life. Thus, the court found that the “clear indication is that

   further information regarding the Prolift’s risks would not have affected his decision to

   use the Prolift device for [the] prolapse surgery,” and found the failure to warn claim

   failed for lack of proximate cause. Id.

          Cutter’s reasoning applies here. As in Cutter, Dr. Simon testified that he knew

   the risks of surgery prior to implantation. Also like Cutter, Dr. Simon testified that he

   would have communicated the risk of degradation in the informed consent process,

   provided the degradation was actually causing problems in people who had mesh

   implants. (ECF No. 71-3 at 38.) But, also like Cutter, Dr. Simon nonetheless testified:

                 Q. Putting yourself back at the time you implanted the TVT
                 device in Ms. Curtin, but with the knowledge that you have
                 sitting here today, do you agree that the TVT was a safe and
                 effective treatment for her?

                 ...

                 A. Yes.

                 Q. And do you agree that at the time it had an accept—
                 acceptable risk profile for the benefits you were hoping to
                 achieve for her?

                 A. Yes.

   (ECF No. 71-3 at 41.) This testimony indicates that further information regarding TVT’s



                                                14
Case 1:20-cv-03172-WJM-STV Document 75 Filed 03/04/21 USDC Colorado Page 15 of 18




   risks, including degradation, would not have affected Dr. Simon’s decision to use the

   TVT device for Ms. Curtin’s SUI surgery.

          Based on the foregoing, any inadequate warning from Ethicon to Dr. Simon

   regarding TVT’s risks, including degradation, was not the proximate cause of the

   alleged injuries in this case. Dr. Simon did not rely on the IFU in treating Ms. Curtin. In

   sum, Plaintiffs have failed to establish that a genuine issue of material fact exists on the

   issue of whether Dr. Simon relied on Ethicon’s IFU for the TVT device.

          Accordingly, the Court will grant summary judgment in favor of Ethicon on

   Plaintiffs’ claim for Strict Liability – Failure to Warn. In addition, the Court will grant

   summary judgment in favor of Ethicon on the following claims, to the extent they are

   based on a theory of negligent failure to warn: Negligence (Count I), Negligent Infliction

   of Emotional Distress (Count X), and Gross Negligence (Count XIV). 4

   D.     Violation of Consumer Protection Laws (Count XIII)

          According to the Colorado Supreme Court,

                  [t]o prove a private cause of action under the [Colorado
                  Consumer Protection Act (“CCPA”)], a plaintiff must show:
                  (1) that the defendant engaged in an unfair or deceptive
                  trade practice; (2) that the challenged practice occurred in
                  the course of defendant’s business, vocation, or occupation;
                  (3) that it significantly impacts the public as actual or
                  potential consumers of the defendant’s goods, services, or
                  property; (4) that the plaintiff suffered injury in fact to a
                  legally protected interest; and (5) that the challenged
                  practice caused the plaintiff’s injury.

   Rhino Linings USA, Inc. v. Rocky Mountain Rhino Lining, Inc., 62 P.3d 142, 146–47

          4
             The Court recognizes that Ethicon only moved for summary judgment on this issue as
   to Plaintiffs’ claims for Strict Liability – Failure to Warn and Negligence (to the extent based on
   failure to warn). (ECF No. 71 at 2.) However, so that the ruling is logically consistent with the
   Court’s ruling on the manufacturing defect claims, the Court will also dismiss the negligence-
   based claims to the extent they are based on negligent failure to warn.



                                                   15
Case 1:20-cv-03172-WJM-STV Document 75 Filed 03/04/21 USDC Colorado Page 16 of 18




   (Colo. 2003) (citing Hall v. Walter, 969 P.2d 224, 235 (Colo. 1998)).

          Ethicon argues that Plaintiffs’ violation of consumer protection laws claim should

   be dismissed as duplicative of her failure to warn claim. (ECF No. 27 at 5.) In

   response, Plaintiffs argue that Ethicon has not cited any authority for the proposition

   that the consumer protection claims are not cognizable under Colorado law or

   precluded by the learned intermediary doctrine. (ECF No. 30 at 15.)

          Despite the underdeveloped briefing on this issue by both parties, the Court is

   persuaded that a claim for violation of consumer protection laws in this context is

   duplicative of a failure to warn claim. Other courts addressing this issue have ruled

   similarly. See Carver, 2020 WL 8258217, at *3 (granting motion for summary judgment

   on fraud-based claims, including consumer protection, because if the learned

   intermediary doctrine bars failure to warn claim, it also bars fraud-based claims as

   “repackaged failure to warn claims”); see also Huskey v. Ethicon, Inc., 29 F. Supp. 3d

   736, 744–45 (S.D. W. Va. 2014) (“if the learned intermediary doctrine ‘could be avoided

   by casting what is essentially a failure to warn claim under a different cause of action . .

   . then the doctrine would be rendered meaningless.’”) (quoting In re Nor-plant

   Contraceptive Prods. Liab. Litig., 955 F. Supp. 700, 709 (E.D. Tex. 1997)); see also id.

   at 744 (collecting cases denying fraud-based claims under learned intermediary

   doctrine). Accordingly, the Court will grant Ethicon’s request for summary judgment on

   Plaintiffs’ violation of consumer protection laws claim.

                                        V. CONCLUSION

          For the reasons set forth above, the Court ORDERS that:

          Ethicon’s Motion for Partial Summary Judgment (ECF No. 26) is GRANTED as




                                                16
Case 1:20-cv-03172-WJM-STV Document 75 Filed 03/04/21 USDC Colorado Page 17 of 18




   follows:

              1. Summary judgment is granted in favor of Ethicon on Plaintiffs’ claims for:

                 Negligence (to the extent based on manufacturing defect and failure to

                 warn) (Count I); Strict Liability – Manufacturing Defect (Count II); Strict

                 Liability – Failure to Warn (Count III); Common Law Fraud (Count VI);

                 Fraudulent Concealment (Count VII); Constructive Fraud (Count VIII);

                 Negligent Misrepresentation (Count IX); Negligent Infliction of Emotional

                 Distress (to the extent based on manufacturing defect and failure to warn)

                 (Count X); Breach of Express Warranty (Count XI); Breach of Implied

                 Warranty (Count XII); Violation of Consumer Protection Laws (Count XIII);

                 Gross Negligence (to the extent based on manufacturing defect and

                 failure to warn) (Count XIV); and Unjust Enrichment (Count XV); and

              2. To the extent summary judgment was not granted above, Plaintiffs’ claims

                 for Negligence (Count I); Strict Liability – Design Defect (Count V);

                 Negligent Infliction of Emotional Distress (Count X); Gross Negligence

                 (Count XIV); Loss of Consortium (Count XVI); Punitive Damages (Count

                 XVII); Discovery Rule and Tolling (Count XVIII) REMAIN PENDING. 5




          5
             Despite being listed as “counts” on the First Amended Short Form Complaint (ECF No.
   4), Plaintiffs’ claims for Punitive Damages and Discovery Rule and Tolling are not independent
   claims. Punitive damages is an element of recovery, and discovery rule and tolling are
   doctrines affecting the limitations period.



                                                 17
Case 1:20-cv-03172-WJM-STV Document 75 Filed 03/04/21 USDC Colorado Page 18 of 18




         Dated this 4th day of March, 2021.

                                                   BY THE COURT:



                                                   ______________________
                                                   William J. Martinez
                                                   United States District Judge




                                              18
